P URCHASE A GREEMENT B ETWEEN MCIG, INC. a Nevada corporation, and Vapomins Vertiebsgesellschaft mbH a Germany company D ATED : January 5, 2017 TABLE OF CONTENTS 1 . Definitions 1 2 . Purchase and Sale of Business 4 2.1 Purchase and Sale 4 2.2 Purchased Assets 4 2.3 Excluded Assets 4 2.4 Assumption of Certain Liabilities 5 2.5 Excluded Liabilities 5 3 . Purchase Price and Payment 5 3.1 Purchase Price 5 3.2 Third Party Acknowledgments 6 3.3 Tax and Accounting Consequences 6 3.4 Price Reduction Upon Certain Events 6 4 . Pre-Closing Matter 6 4.1 Operation of Purchased Assets 6 4.2 Consents 7 4.3 Notification of Certain Events 7 4.4 Access to Information 8 4.5 Public Announcements 8 5 . Conditions to Closing 8 5.1 Transferor’s Conditions 8 5.2 Acquiror’s Conditions 9 6 . Closing 10 6.1 Time and Place of Closing 10 6.2 Closing Deliveries 10 6.3 Closing Cost 11 6.4 Possession 11 7 . Representations and Warranties 11 7.1 Transferor’s Representations and Warranties 11 7.2 Acquiror’s Representations and Warranties 18 i 8 . Additional Covenants 19 8.1 Covenants by Each Party 20 8.2 Indemnification 20 8.3 Retention of and Access to Books and Records 20 9 . Termination 20 9.1 Termination Events 20 9.2 Effect of Termination 20 10 . Default; Remedies 21 10.1 Time of Essence 21 10.2 Remedies 21 10.3 First Right of Refusal 21 10.4 Default of Terms and Conditions 21 11 . Survival of Representations and Warranties 21 11.1 Survival of Representations and Warranties 21 12 . Limitation on Liability 23 13 . Construction and Interpretation 23 14 . Miscellaneous Provisions 23 15.1 Survival of Covenants 24 15.2 Expenses 24 15.3 Binding Effect 24 15.4 Assignment 24 15.5 Notices 24 15.6 Waiver 25 15.7 Amendment 25 15.8 Severability 25 15.9 Integration 25 15.10 Governing Law 25 15.11 Arbitration 25 15.12 Execution 26 15.13 Waiver of Conflicts 26 15.14 Incorporation of Recitals, Exhibits, and Schedules 26 15.15 Further Assurances 26 15.16 Bulk Sales 26 ii PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into on the this 5th day of August, 2016 (the “ Effective Date ”) by and between mCig, Inc., a Nevada corporation (“mCig” or “Acquiror”) on the one hand and VAPOMINS VERTIEBSGESELLSCHAFT MBH , a Germany company who resides at “Am Glockenbach 7, 80469 Munich, Germany (together and/or separately as the “Transferor”) on the other hand. RECITALS A. Transferor is in the business of sales and distribution of supplies to service the cannabis and CBD markets, and other similar products, both in retail and wholesale sales (the “ Business ”). B. Transferor wishes to sell to Acquiror certain assets as described in Section 2.2 associated with Transferor’s Business and Acquiror wishes to purchase such assets from Transferor, in each case on the terms and conditions set forth in this Agreement (this term and all other capitalized terms used herein having the respective meanings set forth in this Agreement). AGREEMENTS In consideration of the foregoing, the mutual covenants of the parties set forth in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, agree as follows: 1. Definitions . As used in this Agreement, the following terms have the respective meanings set forth below: “ Agreement ” shall mean this Purchase Agreement. “ Acquiror ” shall have the meaning set forth in the preamble to this Agreement. “ Acquiror’s Knowledge ” shall mean that any of the officers or directors of Acquiror are actually aware of a particular fact or other matter. “ Assumed Liabilities ” shall have the meaning set forth in Section 2.4. “ Best Efforts ” shall mean the efforts that a prudent Person who wishes to achieve a result would use in similar circumstances to achieve such result as expeditiously as reasonably possible. “ Bill of Sale ” shall mean the document described in Section 6.2.1(a). “ Books and Records ” shall mean all books and records of Transferor that are necessary to conduct the Business, the ownership, use, and operation of the Purchased Assets, or the payment or performance of the Assumed Liabilities, including any such records maintained on computer and all related computer software. 1 “ Breach ” shall mean any material inaccuracy in or material breach of, or any material failure to perform or comply with, any representation, warranty, covenant, obligation, or other provision of this Agreement or any document delivered pursuant to this Agreement. “ Business ” shall have the meaning set forth in the Recitals. “ Business Day ” shall mean any day other than a Saturday, Sunday, or other day on which commercial banks in Seattle, Washington are authorized or required by applicable Legal Requirements to be closed. “ Closing ” shall mean the closing of this transaction, at which the events set forth in Section 6.2 shall occur. “ Closing Date ” shall mean the date on which the Closing occurs. “ Preferred Stock ” shall have the meaning set forth in Section 3.1. “ Consent ” shall mean any approval, consent, ratification, waiver, or other authorization, including any Governmental Authorization. “ Contract ” shall mean any agreement, contract, lease, obligation, promise, or understanding, whether written or oral and whether express or implied, that is legally binding. “ Damages ” shall have the meaning set forth in Section 8.2. “ Effective Date ” shall have the meaning set forth in the preamble to this Agreement. “ Excluded Assets ” shall have the meaning set forth in Section 2.3. “ Governmental Authority ” shall mean any national, federal, state, provincial, county, municipal, or local government, foreign or domestic, or the government of any political subdivision of the any of the foregoing, or any entity, authority, agency, ministry, or other similar body exercising executive, legislative, judicial, regulatory, or administrative authority or functions of or pertaining to the government, including any quasi-governmental entity established to perform any such functions. “ Governmental Authorization ” shall mean any Consent, license, permit, waiver, or other authorization issued, granted, given, or otherwise made available by or under the authority of any Governmental Authority or pursuant to any Legal Requirement. “ Intellectual Property ” shall mean, as it relates to the VitaStik brand (a) all inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements thereto, and all patents, patent applications, and patent disclosures, together with all reissuances, continuations, continuations-in-part, revisions, extensions, and reexaminations thereof, (b) all trademarks, service marks, trade dress, logos, trade names, and corporate names, together with all translations, adaptation, derivations, and combinations thereof and including all goodwill associated therewith, and all applications, registrations, and renewals in connection 2 therewith, (c) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, (d) all mask works and all applications, registrations, and renewals in connection therewith, I all trade secrets and confidential business information (including ideas, research and development, know-how, formulas, compositions, manufacturing and production processes and techniques, technical data, designs, drawings, specifications, customer and supplier lists, pricing and cost information, and business and marketing plans and proposals), (f) all computer software (including data and related documentation) and (g) all other proprietary rights. “ Legal Requirement ” shall mean any federal, state, local, municipal, foreign, international, multinational, or other administrative Order, constitution, law, ordinance, principle of common law, regulation, rule, statute, or treaty. “ Lien ” shall mean a monetary encumbrance against a Purchased Asset. “ Ordinary Course of Business ” shall mean any action taken by a Person if, and only if, such action is consistent with the past practices of such Person and is taken in the ordinary course of the normal day-to-day operations of such Person. “ Organizational Documents ” shall mean (i) the articles or certificate of incorporation and the bylaws of a corporation, (ii) the partnership agreement and any statement of partnership of a general partnership, (iii) the limited partnership agreement and certificate of limited partnership of a limited partnership, (iv) any charter, operating agreement, or similar document adopted or filed in connection with the creation, formation, or organization of a Person, and (v) any amendment to any of the foregoing. “ Patents ” shall mean those patents used in the Business and listed on Exhibit 1 hereto. “ Permitted Encumbrances ” shall mean those encumbrances incurred in the ordinary course of business or otherwise in existence as of the Closing Date. “ Person ” shall mean an individual, partnership, corporation, limited liability company, joint stock company, trust, unincorporated organization or association, joint venture, or other organization, whether or not a legal entity, or a Governmental Authority. “ Possession Date ” shall mean 12:01 a.m., on the day following the Closing Date. “ Proceeding ” shall mean any action, arbitration, audit, hearing, litigation, or suit (whether civil, criminal, administrative, investigative, or informal) commenced, brought, conducted, or heard by or before, or otherwise involving, any Governmental Authority, arbitrator, or mediator. “ Purchase Price ” shall have the meaning set forth in Section 3.1. “ Purchased Assets ” shall have the meaning set forth in Section 2.2. “ Release Agreement ” shall mean the Agreement described in Section 8.1.1. 3 “ Representative ” shall mean, with respect to a particular Person, any director, officer, employee, agent, consultant, advisor, or other representative of or to such Person, including such Person’s attorneys, accountants, and financial advisors. “ Transferor ” shall have the meaning set forth in the preamble to this Agreement. “ Transferor Shareholders ” shall have the meaning set forth in Section 3.2. “ Transferor’s Knowledge ” shall mean that any of the officers or directors of Transferor are actually aware of a particular fact or other matter. “ Tax ” shall mean any tax (including any income tax, capital gains tax, value-added tax, sales tax, excise tax, property tax, gift tax, or estate tax), levy, assessment, tariff, duty (including any customs duty), deficiency, or other fee, and any related charge or amount (including any fine, penalty, interest, or addition to tax), imposed, assessed, or collected by or under the authority of any Governmental Authority or payable pursuant to any tax-sharing agreement or other Contract relating to the sharing or payment of any such tax, levy, assessment, tariff, duty, deficiency, or fee 2. Purchase and Sale of Assets . 2.1 Purchase and Sale . Transferor agrees to transfer and sell the assets to Acquiror, and Acquiror agrees to acquire the assets from Transferor, in each case for the price and on the terms and conditions set forth in this Agreement. Upon payment of the Purchase Price as described in Section 3 hereof and the satisfaction of the other terms of this Agreement, Transferor shall sell, transfer, assign and deliver all acquired assets to Acquiror on the Closing Date free and clear of any and all liens, encumbrances, security interests or obligations, except for Permitted Encumbrances. 2.2 Purchased Assets . The assets to be sold by Transferor to Acquiror pursuant to this Agreement (the “ Purchased Assets ”) are listed in Exhibit 2.2 , with the exception of the Excluded Assets described in Section 2.3. 2.3 Excluded Assets . All assets of Transferor not specifically included in the Purchased Assets (the “ Excluded Assets ”) shall not be acquired by Acquiror pursuant to this Agreement. 2.4 Assumption of Certain Liabilities . Acquiror shall at Closing assume certain liabilities of Transferor described on Exhibit 2.4 (the “ Assumed Liabilities ”), but excluding any other liabilities of Transferor whatsoever. 2.5 Excluded Liabilities . Acquiror shall not assume any of the liabilities of Transferor not identified in Section 2.4 above. Without limiting the generality of the foregoing, Acquiror shall not assume any liabilities: (a) attributable to any of the Excluded Assets; 4 (b) liabilities for any income, gain, profit or similar Tax arising out of or resulting from the sale, conveyance, transfer, assignment and delivery of the Purchased Assets provided for in this Agreement; (c) all Taxes imposed on or with respect to the Business for all Pre-Closing Periods; (d) liabilities for any sales, exercise, transfer or other tax on or arising out of the sale, conveyance, transfer, assignment or delivery of the Purchased Assets; (e) liabilities and obligations pursuant to any agreements relating to the employment of any individual in connection with Transferor’s business, including, but not limited to liabilities for any option, warrant, bonus, performance, golden parachute, consulting, or similar liability; (f) liabilities and obligations (whether fixed or contingent) with respect to the Employee Benefit Plans; and (g) all liabilities and obligations arising out of the Excluded Assets. (h) liability for any contract not assigned to Acquiror; (i) liability for any employee or stockholder loan; (j) liability for any pending lawsuits, including those listed on Schedule 7.1.15; and (k) liability for Transferor’s costs, fees, and expenses of this transaction. 3. Purchase Price and Payment. 3.1 Purchase Price . In consideration of (i) the sale, transfer and conveyance to Acquiror of the Assets, Acquiror shall, at the Closing, transfer to Transferor One Million Five Hundred Thousand (1,500,000) shares of Common Stock of MCig Corporation . The consideration described in this Section 3.1 is herein referred to as the “ Purchase Price .” The conversion price shall be the price of the stock on the date of the execution of this Agreement by all Parties. 3.2 Third Party Acknowledgments . VAPOMINS VERTIEBSGESELLSCHAFT MBH unanimously approved the terms of this Agreement at its January 5, 2017 Board of Director Meeting, and hereunder acknowledges the above referenced transfer of Assets to the Transferor. VAPOMINS VERTIEBSGESELLSCHAFT MBH may allocate the distribution of the stock which constitutes the Purchase Price under this Agreement to its Owners. A complete list of the distribution of the Common Stock of MCig is listed in Schedule 3.2 , as provided by the Transferor. 5 3.3 Tax and Accounting Consequences . As a result of the transfer of the Assets to Transferor, in accordance with the terms and conditions set forth in this Agreement, there may be certain Tax and accounting consequences to the shareholders of the Transferor (the “ Transferor Shareholders ”), who will be the ultimate recipients of the Common Shares. ACQUIROR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, NOR ARE ANY INTENDED OR SHOULD ANY BE INFERRED, REGARDING THE ECONOMIC RETURN OR THE TAX CONSEQUENCES TO THE TRANSFEROR SHAREHOLDERS WHO WILL ACQUIRE THE COMMON SHARES. ACQUIROR, THEREFORE, RECOMMENDS THAT THE TRANSFEROR SHAREHOLDERS CONSULT THEIR OWN ATTORNEYS, ACCOUNTANTS AND FINANCIAL ADVISORS ABOUT THE LEGAL AND TAX CONSEQUENCES AND THE FINANCIAL RISKS AND MERITS OF RECEIVING THE COMMON SHARES. 3.4 Price Reduction Upon Certain Events . In the event of any damage, loss, destruction or condemnation of any of the assets constituting the Business (excluding damage or destruction caused by Acquiror or any of its affiliates), or any taking of any of the assets constituting the Business by eminent domain, between the Effective Date and the Closing Date, Acquiror shall have the right, by notice given to Transferor within ten (10) days of such event (but in any case prior to the Closing Date), to terminate this Agreement. 3.5 Right of Repurchase. In the event the Acquiror decides to sell the assets acquired in this transaction, or upon mutual consent of the Parties, the Transferor shall have the right to repurchase the assets in exchange for the number of shares issued to the Transferor as part of the Purchase Price. 4. Pre-Closing Matter. 4.1 Operation of Business . Between the Effective Date and the Closing Date, Transferor shall: 4.1.0 Not sell, lease, or otherwise transfer or dispose of any assets used in the Business, or any interest therein, other than transfers and dispositions made in the Ordinary Course of Business or transfers and dispositions otherwise authorized by its President; 4.1.1 Not permit or allow any assets used in the Business to become subject to any additional Lien (other than Permitted Encumbrances); 4.2 Consents . 4.2.1 Acquiror and Transferor shall use their respective Best Efforts,each at its own expense, to obtain all such Consents as soon as practicable after the Effective Date required to transfer the assets to Acquiror. In the event any such Consent is not obtained by the Closing Date, Transferor agreestocontinue to use its Best Efforts thereafter, in cooperation with Acquiror, to obtain such Consent as soon as practicable. 6 4.2.2 Acquiror shall provide all cooperation reasonably requested by Transferor in connection with obtaining the Consents, including the provision of any information relating to Acquiror that may be requested by the Person from whom any such Consent is required. 4.3 Notification of Certain Events . 4.3.1 By Transferor . Between the Effective Date and the Closing Date, Transferor shall give prompt notice to Acquiror in the event Transferor becomes aware of (i) any fact or condition that causes or constitutes a Breach of any representation or warranty of Transferor set forth herein as of the Effective Date, (ii) any fact or condition that would cause or constitute a Breach of any such representation or warranty had such representation or warranty been made as of the time of occurrence or discovery of such fact or condition, (iii) the occurrence of any Breach of any covenant of Transferor in this Agreement, or (iv) the occurrence of any event that Transferor believes will make the satisfaction of any of the conditions set forth in Section 5 impossible or unlikely. In the event that any fact or condition of the type described in the foregoing clause (i) or (ii) would have required any change in any of the Schedules or Exhibits to this Agreement if such fact or condition had occurred or been known as of the Effective Date, Transferor shall promptly deliver to Acquiror a supplement to such Schedule or Exhibit specifying the necessary change. 4.3.2 By Acquiror . Between the Effective Date and the Closing Date, Acquiror shall give prompt notice to Transferor in the event Acquiror becomes aware of (i) any fact or condition that causes or constitutes a Breach of any representation or warranty of Acquiror set forth herein as of the Effective Date, (ii) any fact or condition that would cause or constitute a Breach of any such representation or warranty had such representation or warranty been made as of the time of occurrence or discovery of such fact or condition, (iii) the occurrence of any Breach of any covenant of Acquiror in this Agreement, or (iv) the occurrence of any event that Acquiror believes will make the satisfaction of any of the conditions set forth in Section 5 impossible or unlikely. In the event that any fact or condition of the type described in the foregoing clause (i) or (ii) would have required any change in any of the Schedules or Exhibits to this Agreement if such fact or condition had occurred or been known as of the Effective Date, Acquiror shall promptly deliver to Transferor a supplement to such Schedule or Exhibit specifying the necessary change. 4.3.3 No Effect on Remedies . The delivery of a notice or supplement pursuant to Sections 4.3.1 and 4.3.2 shall have no effect on the remedies of any party hereunder. 4.4 Access to Information . Between the Effective Date and the Closing Date, Transferor shall, upon reasonable notice from Acquiror, (i) give Acquiror and its representatives access (during normal business hours), in a manner so as not to interfere with Transferor’s normal operations and subject to reasonable restrictions imposed by any such representative, to all key employees employed in the Business and to all the Books and Records relating thereto, and (ii) cause its representatives to make available to Acquiror for the purpose of making copies thereof such financial and operating data and other information with respect to the Business as Acquiror may reasonably request. 7 4.5 Public Announcements . Except as otherwise required by applicable Legal Requirements, any public announcement or similar publicity with respect to this Agreement or this transaction shall be issued, if at all, only with such contents, at such time and in such manner as the parties may agree. If a party believes that it is required by applicable Legal Requirements to make any such public announcement, it shall first provide to the other party the content of the proposed announcement, the reasons such announcement is required to be made, and the time and place that the announcement will be made. 5. Conditions to Closing . 5.1 Transferor’s Conditions . Transferor’s obligation to close this transaction shall be subject to and contingent upon the satisfaction (or waiver by Transferor in writing in its sole discretion) of each of the following conditions: 5.1.1 All representations and warranties of Acquiror set forth in this Agreement and each such representation and warranty shall have been accurate in all respects as of the Effective Date and shall be accurate in all respects as of the Closing Date, as if made on the Closing Date. 5.1.2 (i) All of the covenants and obligations that Acquiror is obligated to perform or comply with pursuant to this Agreement prior to or at the Closing and each such covenant and obligation (considered individually) shall have been performed and complied with in all respects; and (ii) Acquiror shall have made the deliveries of documents required to be made pursuant to Section 6.2.2; provided , however , that with respect to the covenants and obligations described in this Section 5.1.2, a failure of the foregoing condition shall not be deemed to have occurred unless (a) Transferor has given Acquiror notice specifying the nature of any Breach of such covenants or obligations in reasonable detail, and (b) either (y) Acquiror has failed to cure such Breach within ten (10) business days after such notice is given, or (z) if such Breach cannot be cured solely by the payment of money and cannot reasonably be cured within ten (10) business days despite the exercise of Best Efforts, Acquiror has failed to commence curative action within ten (10) Business Days after such notice is given or thereafter fails to complete the cure of such Breach as soon as practicable. 5.2 Acquiror’s Conditions . Acquiror’s obligation to close this transaction shall be subject to and contingent upon the satisfaction (or waiver by Acquiror in its sole discretion) of each of the following conditions: 5.2.1 All representations and warranties of Transferor set forth in this Agreement shall have been accurate as of the Effective Date and shall be accurate as of the Closing Date, as if made on the Closing Date. 5.2.2 All of the covenants and obligations that Transferor are obligated to perform or comply with pursuant to this Agreement prior to or at the Closing shall have been performed and complied with; and (ii) Transferor shall have made the deliveries of documents required to be made pursuant to Section 6.2.1. 5.2.3 To the extent, if any, that Acquiror is required to obtain any Governmental Authorizations that relate to the Business or the ownership, use, and operation of 8 the assets used in the Business, Acquiror shall have obtained such Governmental Authorizations and such Governmental Authorizations shall be in full force and effect as of the Closing Date or subject to issuance to Acquiror upon consummation of this transaction. 5.2.4 As of the Closing Date, there shall not be in effect any legal requirement or any injunction or other order that prohibits the transfer of any portion of the Purchased Assets by Transferor to Acquiror. 5.2.5 Between the Effective Date and the Closing Date, there shall have been no damage to or destruction of any of the assets used in the Business (excluding damage or destruction (i) caused by Acquiror or any of its affiliates; or (ii) that does not have a material adverse effect on the Businesses), nor any taking of any material portion of the assets used in the Business by eminent domain. 5.2.6 Since the Effective Date, there shall not have been commenced or threatened against Acquiror or Transferor or any related person of Acquiror or Transferor any proceeding (i) seeking damages or other relief in connection with, any aspect of this transaction, or (ii) that could reasonably be expected to have the effect of preventing this transaction or making this transaction illegal. 5.2.7 Transferor shall have executed a Release Agreement, on terms and conditions acceptable to Acquiror. 5.2.8 Transferor shall have executed all documents necessary to transfer and assign any of the Transferor’s Intellectual Property which is being transferred pursuant to this Agreement. 5.2.9 The Shareholders of Transferor shall have approved the transaction. 6. Closing . 6.1 Time and Place of Closing . The Closing shall take place at the corporate offices of ACT or at such other location as the parties may mutually agree. Subject to the provisions of Section 7, the Closing shall take place commencing at 2:00 p.m. (Eastern Standard Time) on January 15, 2017 , which may be done by facsimile. 6.2 Closing Deliveries. 6.2.1 At the Closing, Transferor shall deliver, or cause to be delivered, to Acquiror: (a) A fully executed Bill of Sale and Assignment and Assumption in the form of Exhibit 6.2.1 to this Agreement (the “ Bill of Sale ”) conveying to Acquiror all personal property to be acquired by Acquiror pursuant to this Agreement and providing for (i) the assignment to Acquiror of the contract rights, and all other intangible personal property included in the assets used in the Business and (ii) Acquiror’s assumption of the Assumed Liabilities; 9 (b) A Certificate of an officer of Transferor (i) certifying to the attached resolutions of the board of directors and shareholders, if the board of directors deems it necessary, of Transferor authorizing this transaction, and (ii) attesting to the incumbency of the authorized officers of Transferor executing this Agreement and the Transferor’s closing documents; (c) A duly authorized and executed Release Agreement required by Section 8.1.1; (d) A Certificate of an authorized officer of the Transferor certifying as to the accuracy of the Transferor’s representations and warranties under Section 7.1; (e) All Consents necessary to permit Transferor to transfer the Purchased Assets to Acquiror; and (f) All necessary documents to transfer and assign the Intellectual Property which is being transferred pursuant to this Agreement; and 6.2.2 At the Closing, Acquiror shall deliver, or cause to be delivered, to Transferor: (a) A counterpart copy of the Bill of Sale, executed by Acquiror; (b) A Certificate of an authorized officer of Acquiror (i) certifying attached resolutions of the boards of directors and shareholders of Acquiror authorizing this transaction, and (ii) attesting to the incumbency of the authorized officer of Acquiror executing this Agreement and the Acquiror’s closing documents; (c) A duly authorized and executed Release Agreement as required by Section 8.1.1; (d) A Certificate of an authorized officer of the Acquiror certifying as to the accuracy of the Acquiror’s representations and warranties under Section 7.2; (e) A Certificate of an authorized officer of the Acquiror certifying the number of shares that Transferor shall be entitled to in accordance with the terms and conditions of this Agreement; and (f) A counterpart copy of necessary documents to transfer and assign the Intellectual Property which is being transferred pursuant to this Agreement. 6.3 Closing Costs . Acquiror shall pay all closing costs associated with the Closing: (i) recording fees with respect to the assignment of any Intellectual Property and (ii) all sales and excise taxes due in connection with this transaction. 6.4 Possession . Acquiror shall be entitled to possession of the Purchased Assets on the Possession Date as that term is defined in Section 1. 10 7. Representations and Warranties . 7.1 Transferor’s Representations and Warranties. warrants to Acquiror as follows: Transferor represents and 7.1.1 Organization and Good Standing . Transferor is a corporation, duly formed, validly existing and in good standing under the laws of the country of Germany . Transferor has the corporate power to own its properties and to carry on its business as now being conducted. Transferor is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction in which the failure to be so qualified would have a material adverse effect on the business, assets (including intangible assets), prospects, financial condition or results of operations of Transferor (hereinafter referred to as a “MATERIAL ADVERSE EFFECT”). Transferor has delivered a true and correct copy of its Articles of Incorporation and By-laws, each as amended to date, to Acquiror. 7.1.2 Title to Assets . Transferor has good and marketable title to the assets used in the Business, free and clear of all mortgages, pledges, liens, encumbrances, security interests, equities, charges and restrictions of any nature whatsoever, except such Permitted Encumbrances, as that term is defined in Section 1. By virtue of the deliveries made at the Closing, Acquiror will obtain good and marketable title to the Purchased Assets, free and clear of all liens, mortgages, pledges, encumbrances, security interests, equities, charges and restrictions of any nature whatsoever, except any Permitted Encumbrances. 7.1.3 Authority; No Conflict . This Agreement constitutes the legal, valid, and binding obligation of Transferor, enforceable against Transferor in accordance with its terms. Upon its execution and delivery by Transferor at the Closing, the Transferor’s closing documents will constitute the legal, valid, and binding obligations of Transferor, enforceable against Transferor in accordance with its respective terms. Transferor has full corporate power, authority, and capacity to execute and deliver this Agreement and Transferor’s closing documents and to perform its obligations hereunder and thereunder. Without limiting the generality of the foregoing, the Boards of Directors, and shareholders, if the Boards of Directors deems it necessary, of Transferor has approved this Agreement and the transactions contemplated hereby. Neither the execution and delivery of this Agreement, nor the performance of any of Transferor’s obligations hereunder, nor the consummation of the transactions contemplated by this Agreement will, directly or indirectly (with or without notice, lapse of time, or both), (i) contravene, conflict with or result in a violation of any provision of Transferor’s Organizational Documents or any resolution adopted by the Boards of Directors or shareholders of Transferor; (ii) contravene, conflict with, or result in a violation of, or give any Governmental Authority or other person the right to challenge this transaction or to exercise any remedy or obtain any relief under, any legal requirement or any order to which Transferor or any of the assets used in the Business is subject; (iii) contravene, conflict with, or result in a violation of any of the terms or requirements of any governmental authorization; (iv) contravene, conflict with, or result in a violation or breach of any provision of, or give any person the right to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate, or modify, any Contract; 11 or (v) result in the imposition or creation of any lien upon or with respect to any of the assets used in the Business; except, in the case of clauses (i), (ii) and (iii) above, for contraventions, conflicts or violations which do not have a material adverse effect on the ability of Transferor to consummate the transactions contemplated hereby. Transferor represents and warrants that it is not and will not be required to give any notice to, make any filing with, or obtain any material Consent from any person in connection with the execution and delivery of this Agreement, the performance of its obligations hereunder, or the consummation of this transaction, other than the Consents described on Exhibit 4.2.1 except for Consents, the failure of which to obtain would not have a material adverse effect on the ability of the Transferor to consummate the transactions contemplated hereby. 7.1.4 Books and Records . The Books and Records are complete and correct in all material respects and have been maintained in accordance with sound business practices. 7.1.5 Possession of Assets . The assets used in the Business are assets of the Transferor as of the Effective Date and are in Transferor’s possession as of the Effective Date, and that Transferor has all requisite title or license to convey the Purchased Assets to Acquiror as contemplated by the Agreement. 7.1.6 No Material Adverse Changes . There have been no material adverse changes to the Business, operations or financial condition other than as disclosed to Acquiror. 7.1.7 Certain Proceedings . No proceeding is pending or, to Transferor’s Knowledge, has been threatened against Transferor that challenges, or could reasonably be expected to have the effect of preventing, making illegal, or otherwise materially interfering with, this transaction. 7.1.8 Transferor Financial Statements . Not Applicable 7.1.9 To the Knowledge of Transferor, since October 1, 2016 , (i) there has been no material adverse change in the Condition of the Business, (ii) the Business has, in all material respects, been conducted in the ordinary course of business consistent with past practice, (iii) there has not been any material obligation or liability (contingent or otherwise) incurred by Transferor with respect to the Business other than obligations and liabilities incurred in the ordinary course of business, (iv) there has not been any purchase, sale or other disposition, or any agreement or other arrangement, oral or written, for the purchase, sale or other disposition, of any intellectual properties , and (v) none of the intellectual property assets being acquired of Transferor have been used to reduce liabilities which are not being assumed by Acquiror. 7.1.10 No Undisclosed Liabilities . Transferor does not have any liability, indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of any type, in excess of $5,000, whether accrued, absolute, contingent, matured, unmatured or other associated with the intellectual property assets being acquired under this Agreement. 12 7.1.11 Tax and Other Returns and Reports . Not Applicable 7.1.12 Agreements, Contracts and Commitments . Except as set forth on herewith, Transferor does not have, is not a party to nor is it bound by: (i) any collective bargaining agreements, (ii) any fidelity or surety bond or completion bond, (iii) any agreement, contract or commitment containing any covenant limiting the freedom of Transferor to sale the intellectual property, (iv) any agreement, contract or commitment relating to the disposition or acquisition of material assets or any interest in any business enterprise outside the ordinary course of the Business, (v) any distribution, joint marketing or associated with the Purchased Assets development agreement, (xvii) Except for such alleged breaches, violations and defaults, and events that would constitute a breach, violation or default with the lapse of time, giving of notice, or both, all as noted in Schedule 7.1.12, Transferor has not breached, violated or defaulted under, or received notice that it has breached, violated or defaulted under, any of the terms or conditions of any agreement, contract or commitment to which it is a party or by which it is bound and which are required to be set forth in Schedule 7.1.12 (any such agreement, contract or commitment, a “CONTRACT”) except for breaches, violations or defaults that will not have a Material Adverse Effect. Each agreement, contract or commitment set forth in any of Transferor Schedules is in full force and effect and, except as otherwise disclosed in Schedule 3.12(b), is not subject to any default thereunder of which Transferor has knowledge by any party obligated to Transferor pursuant thereto. 7.1.13 Governmental Authorization . Exhibit 7.1.13 accurately lists each material consent, license, permit, grant or other authorization issued to Transferor by a governmental entity (i) pursuant to which Transferor currently operates or holds any interest in any of its properties or (ii) which is required for the operation of its business or the holding of any such interest (herein collectively called “TRANSFEROR AUTHORIZATIONS”), which Transferor Authorizations are in full force and effect and constitute all Transferor Authorizations required to permit Transferor to operate or conduct its business substantially as it is currently and has been conducted or hold any interest in its properties or assets. 7.1.14 Litigation . Except as set forth in Exhibit 7.1.14 , there is no action, suit, claim or proceeding of any nature pending or, to the knowledge of Transferor, threatened against Transferor, its properties or any of its officers or directors in their capacity as such, nor, to the knowledge of Transferor, is there any basis therefore. Except as set forth in Schedule 7.1.15, there is no investigation pending or to the knowledge of Transferor, threatened against 13 Transferor, its properties or any of its officers or directors (nor, to the Knowledge of Transferor, is there any basis therefore) by or before any governmental entity. Schedule 7.1.14 sets forth, with respect to any pending or threatened action, suit, proceeding or investigation, the forum, the parties thereto, the subject matter thereof and the amount of damages claimed or other remedy requested. Except as set forth in Schedule 7.1.15, no governmental entity has at any time challenged or questioned the legal right of Transferor to manufacture, offer or sell any of its products in the present manner or style thereof. Neither Transferor nor any of the Purchased Assets is subject to any material order, writ, injunction, judgment or decree of any court or other governmental agency or authority. 7.1.15 Accounts Receivable . Not Applicable 7.1.16 Minute Books . Not Applicable 7.1.17 Environmental Matter . Not Applicable 7.2 Acquiror’s Representations and Warranties . Acquiror represents and warrants to Transferor as follows: 7.2.0 Organization and Good Standing . Acquiror is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Nevada . 7.2.1 Authority; No Conflict. (a) This Agreement constitutes the legal, valid, and binding obligation of Acquiror, enforceable against Acquiror in accordance with its terms. Upon their execution and delivery by Acquiror at the Closing, the Acquiror’s closing documents will constitute the legal, valid, and binding obligations of Acquiror, enforceable against Acquiror in accordance with their respective terms. Acquiror has full corporate power, authority, and capacity to execute and deliver this Agreement and the Acquiror’s closing documents and to perform its obligations hereunder and thereunder. Without limiting the generality of the foregoing, the Board of Directors of the Acquiror has approved this Agreement and the transactions contemplated hereby. (b) Neither the execution and delivery of this Agreement, nor the performance of any of Acquiror’s obligations hereunder, nor the consummation of this transaction will, directly or indirectly (with or without notice, lapse of time, or both), (i) contravene, conflict with, or result in a violation of any provision of Acquiror’s Organizational Documents or any resolution adopted by the Board of Directors or the shareholders of Acquiror; or (ii) give any Person the right to prevent or otherwise interfere with this transaction pursuant to any legal requirement or order to which Acquiror is subject or any Contract to which Acquiror is a party or by which it or any of its assets is bound. 7.2.2 Certain Proceedings . No proceeding is pending or, to Acquiror’s Knowledge, has been threatened against Acquiror that challenges, or could reasonably be 14 expected to have the effect of preventing, making illegal, or otherwise materially interfering with, this transaction. 7.2.3 Title to Shares . The Shares are duly authorized and, when issued, upon the consummation of the transactions set forth herein, Transferor will own the Shares free and clear of all liens and encumbrances whatsoever. 8. Additional Covenants . 8.1 Covenants by Each Party. 8.1.1 Release of Acquiror and Transferor . At Closing, Acquiror and Transferor shall enter into a release agreement (the “ Release Agreement ”) in the form of Exhibit 8.1.1 attached hereto. 8.1.2 Cooperation . Each of the parties hereto shall cooperate with the other parties in every reasonable way in carrying out the transactions contemplated herein, and in delivering all documents and instruments deemed reasonably necessary or useful by counsel for each party hereto. 8.1.3 Expenses . Except as otherwise provided in this Agreement, all costs and expenses incurred in connection with this Agreement and the transactions contemplated hereby shall be paid by the party incurring such costs or expenses. Further Assurances
